United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VETERANS
ADMINISTRATION MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0704
Issued: June 28, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2016 appellant timely appealed from an October 27, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated February 27, 2015 to the filing of the instant appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant abandoned his hearing request before OWCP’s Branch of
Hearings and Review.
1
2

5 U.S.C. §§ 8101-8193 (2006).

Appellant timely requested oral argument; however, after exercising its discretion, the Board denied his request
by order dated June 7, 2016. See Order Denying Request for Oral Argument, Docket No. 16-0704 (issued
June 7, 2016).

FACTUAL HISTORY
On April 16, 2002 appellant, then a 55-year-old locksmith, injured his back when he
slipped and fell on a wet floor while in the performance of duty. OWCP accepted appellant’s
claim for lumbar radiculopathy. In March 2003, he underwent an L5-S1 laminectomy,
discectomy and fusion. OWCP paid appellant wage-loss compensation and ultimately placed
him on the periodic compensations rolls. For several years, appellant continued to receive wageloss compensation for temporary total disability. Effective March 23, 2011, OWCP terminated
his wage-loss compensation and medical benefits. In a July 7, 2011 decision, a hearing
representative of the Branch of Hearings and Review affirmed the termination of wage-loss
compensation, but reversed OWCP’s decision terminating medical benefits.3
In August 2014, appellant filed a claim for a schedule award (Form CA-7). OWCP
received treatment records from the employing establishment, as well as January 11, 2013
treatment records from Dr. Fred H. Geisler, a Board-certified neurosurgeon, who diagnosed
lumbar disc degeneration. Additionally, OWCP received a September 29, 2014 report from
Dr. Jerrel H. Boyer, a neurosurgeon, who diagnosed lumbar degenerative disc disease, lumbar
spinal stenosis, cervical spine degeneration, cervical myelopathy, and cervical spinal stenosis.
OWCP’s district medical adviser reviewed the record on February 13, 2015, and found
no lower extremity motor or sensory deficits. Consequently, he determined that appellant had
zero (0) percent impairment of the lower extremities.
In a February 27, 2015 decision, OWCP denied appellant’s claim for a schedule award.
On March 6, 2015 counsel for appellant timely requested a hearing. The Branch of
Hearings and Review wrote to appellant on March 6, 2015 acknowledging receipt of the hearing
request. On August 27, 2015 it advised both appellant and counsel that a hearing was scheduled
for October 7, 2015 at 12:30 p.m. Eastern Time. The Branch of Hearings and Review also
provided the toll-free number and passcode. OWCP mailed the notice to appellant at his last
known address.
On September 1, 2015 counsel advised the Branch of Hearings and Review that he would
not be attending the October 7, 2015 hearing because he no longer represented appellant. He
similarly advised OWCP that he no longer represented appellant.
On September 10, 2015 OWCP acknowledged Alan J. Shapiro, Esquire’s withdrawal of
representation. Additionally, OWCP sent a copy of its September 10, 2015 correspondence to
appellant.
Appellant did not appear at the October 7, 2015 oral hearing.
3

The hearing representative found that although the weight of the medical evidence established that appellant
could return to his date-of-injury job, the evidence did not demonstrate that his accepted lumbar condition had
resolved without residuals. Consequently, the record did not support terminating appellant’s medical benefits.
OWCP subsequently revisited the issue of appellant’s entitlement to wage-loss compensation, but denied
modification by decision dated April 5, 2012.

2

On October 27, 2015 the Branch of Hearings and Review issued a decision finding that
appellant had abandoned his request for a hearing, which had been scheduled for
October 7, 2015. The decision noted that appellant had been afforded 30-days prior notice of the
scheduled hearing, which he had failed to attend. The hearing representative further noted that
there was no indication that appellant contacted the Branch of Hearings and Review either before
or after the scheduled hearing to explain his absence.
LEGAL PRECEDENT
A claimant dissatisfied with a decision on his or her claim is entitled, upon timely
request, to a hearing before an OWCP representative.4 Unless otherwise directed in writing by
the claimant, the hearing representative will mail a notice of the time, place and method of the
oral hearing to the claimant and any representative at least 30 days before the scheduled date.5 A
claimant who fails to appear at a scheduled hearing may request in writing within 10 days after
the date set for the hearing that another hearing be scheduled.6 Where good cause for failure to
appear is shown, another hearing will be scheduled and conducted by teleconference.7 The
“failure of the claimant to request another hearing within 10 days … shall constitute
abandonment of the request for a hearing.”8 With the exception of overpayment prerecoupment
hearings, where it has been determined that a claimant has abandoned his or her right to a
hearing, the Branch of Hearings and Review will issue a formal decision finding that the
claimant has abandoned his or her request for a hearing.9
ANALYSIS
On February 27, 2015 OWCP issued a final decision denying appellant’s claim for a
schedule award.10 The Branch of Hearings and Review received a timely request for a hearing
regarding the February 27, 2015 schedule award decision, which it acknowledged by letter dated
March 6, 2015. Several months later, the Branch of Hearings and Review provided appellant 30days advanced written notice of his hearing, which was scheduled for October 7, 2015. OWCP
mailed the August 27, 2015 notice of hearing to appellant’s address of record, and it has not

4

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a) (2014).

5

20 C.F.R. § 10.617(b).

6

Id. at § 10.622(f).

7

Id.

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
10

As previously noted, the February 27, 2015 merit decision is not currently before the Board. That decision predated appellant’s February 26, 2016 application for review (AB-1) by more than 180 days, and therefore, OWCP’s
February 27, 2015 decision is not subject to Board review. See 20 C.F.R. § 501.3(e).

3

since been returned as undeliverable.11 Absent evidence to the contrary, a notice mailed in the
ordinary course of business is presumed to have been received by the intended recipient.12 This
presumption is commonly referred to as the “mailbox rule.”13 It arises when the record reflects
that the notice was properly addressed and duly mailed.14 The current record is devoid of
evidence to rebut the presumption that appellant received the Branch of Hearings and Review’s
August 27, 2015 notice of hearing.
Appellant did not appear for the October 7, 2015 scheduled hearing, and there is no
indication that he requested postponement of the hearing.15 Moreover, appellant did not submit a
written request within the 10-day period following the scheduled hearing explaining his absence
and requesting that another hearing be scheduled.16 The regulations provide that where good
cause for failure to appear is shown, another hearing will be scheduled and conducted by
teleconference.17
The record establishes that the Branch of Hearings and Review provided appellant at
least 30-days advanced written notice of his scheduled hearing. As previously indicated,
appellant did not request postponement of the hearing, nor did he attend the October 7, 2015
scheduled hearing. Lastly, appellant did not provide a written explanation for his absence within
the 10-day period following the previously scheduled hearing. Under the circumstances, the
hearing representative properly found that appellant abandoned his hearing request.
CONCLUSION
The Board finds that appellant abandoned his hearing request before the Branch of
Hearings and Review.

11

The Branch of Hearings and Review also sent a copy of the August 27, 2015 notice of hearing to counsel who
had filed the March 6, 2015 hearing request. Counsel subsequently advised both OWCP and the Branch of Hearings
and Review that he no longer represented appellant. He specifically advised the Branch of Hearings and Review
that he would not be present at the October 7, 2015 hearing. On September 10, 2015 OWCP acknowledged
Mr. Shapiro’s withdrawal of representation and provided appellant a copy of that letter.
12

Kenneth E. Harris, 54 ECAB 502, 505 (2003).

13

Id.

14

Id.

15

See 20 C.F.R. § 10.622(c).

16

Id. at § 10.622(f).

17

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the October 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 28, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

